Citation Nr: 0020810	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 128	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of ventral hernia repair, currently rated 40 
percent disabling.  

2.  Entitlement to an increased rating for adhesions of the 
peritoneum, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  This appeal arises from a November 1998 rating 
decision, which denied the veteran's claim for a rating in 
excess of 40 percent for service-connected postoperative 
residuals of ventral hernia repair, and denied the claim for 
a rating in excess of 10 percent for service-connected 
adhesions of the peritoneum.  The claim for an increased 
rating for service-connected adhesions of the peritoneum is 
addressed in a remand which follows this decision.  

In a VA Form 9 ("Appeal to Board of Veterans' Appeals") 
submitted in February 1999, the veteran requested a hearing 
before the Board of Veterans' Appeals (Board) in Washington, 
D.C.  However, a note in the claims folder indicates that the 
veteran failed to report for his hearing before the Board in 
Washington, D.C.  


FINDING OF FACT

The veteran's postoperative residuals of ventral hernia 
repair are manifested by a 20 centimeter incisional scar of 
the abdomen; there is no current postoperative recurrence of 
the ventral hernia.  


CONCLUSION OF LAW

A rating in excess of 40 percent for postoperative residuals 
of ventral hernia repair is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
admitted to a naval hospital in March 1943 with a diagnosis 
of acute appendicitis.  An appendectomy was subsequently 
performed.  He was hospitalized in January 1944, complaining 
of abdominal pain and diarrhea.  The diagnosis was acute 
gastroenteritis.  He was hospitalized with the same diagnosis 
in March 1944, and hospitalized again in November 1944.  
Subsequent to the November 1944 hospitalization, an 
exploratory laparotomy revealed an abscess in the region of 
the veteran's appendix, with the appendix lying in the center 
of the abscess.  The terminal five feet of ilium showed a 
mesenteric thrombosis.  The abscess was drained and an 
ileocolostomy was performed.  The veteran then had multiple 
hospital admissions for chronic diarrhea and complaints of 
gastrointestinal symptoms.  A radiological examination with 
barium meal revealed findings which included puddling in the 
right lower quadrant in small intestinal loops, which the 
examiner opined suggested adhesions in this area.  The 
diagnosis was chronic enterocolitis, and a naval medical 
survey board concluded that the veteran was unfit for 
retention in service.  

On VA examination of the veteran's abdomen in July 1981, the 
examiner's clinical findings included two postoperative 
scars, and a ventral hernia at the site of one of the scars.  
In a January 1982 rating decision, the RO concluded that the 
ventral hernia resulted from the veteran's abdominal surgery 
in service, and assigned a 40 percent rating for the 
veteran's service-connected postoperative residuals of 
ventral hernia repair and a separate 10 percent rating for 
his service-connected adhesions of the peritoneum.  

A VA hospital summary dated in April 1990 shows that the 
veteran underwent surgery at the VA Medical Center in 
Brooklyn, New York (Brooklyn VAMC) to repair a ventral 
hernia.  He was described as doing well postoperatively, and 
voiding well.  The RO thereafter assigned a temporary total 
post surgical convalescent rating for the ventral hernia from 
April 22, 1990 through May 31, 1990.  This was followed by 
reinstatement of the 40 percent rating effective June 1, 
1990.  

In May 1998, the veteran submitted his claim for an increased 
rating for service-connected postoperative residuals of 
ventral hernia repair and for service-connected adhesions of 
the peritoneum.  In the statement which contained his claims, 
the veteran indicated that he had had stomach surgery at the 
Fort Hamilton, New York VA Medical Center (Brooklyn VAMC) in 
1991, to strengthen the walls of his stomach.  He reported 
that he has continuing problems with his bowels, 
incontinence, and abdominal gas and pains.  

On VA examination of the veteran's digestive system in June 
1998, his medical history was described as including an 
episode of a ruptured appendix, 44 years earlier.  Surgery 
was performed, including a resection of the small intestine, 
and a second abdominal surgical procedure was performed due 
to intestinal and peritoneal adhesions.  A third surgical 
procedure was performed in connection with a ventral hernia.  
On clinical evaluation, there was no ventral hernia.  A 20 
centimeter right, pararectal incision scar was seen.  The 
examiner's diagnoses included status postoperative ventral 
hernia surgical repair.  

Records of VA medical treatment of the veteran at Brooklyn 
VAMC were subsequently associated with the claims folder.  
These records date from March 1996 to June 1998, and show 
followup medical visits by the veteran.  The records do not 
refer to postoperative residuals of ventral hernia repair.  


Analysis

As an initial matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
postoperative residuals of ventral hernia repair is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The veteran's service-connected 
postoperative residuals of ventral hernia repair are 
currently rated 40 percent disabling under Diagnostic Code 
7339.  Under Diagnostic Code 7339, a 40 percent rating is 
warranted for a large, postoperative ventral hernia, which is 
not well supported by a belt under ordinary conditions.  A 
100 percent rating requires that there be a massive, 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  
38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).  

In this case, the VA surgical procedure to which the veteran 
referred in his May 1998 statement appears to be the ventral 
hernia repair surgery performed at Brooklyn VAMC in April 
1990.  The hospital discharge summary associated with the 
April 1990 surgery at Brooklyn VAMC indicated that the 
veteran was doing well postoperatively and voiding well.  
With regard to current postoperative residuals of ventral 
hernia repair, the medical evidence shows that only a right 
pararectal incision scar is present.  There is no medical 
evidence of massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.  Indeed, there has been no postoperative 
recurrence of the ventral hernia since the 1990 VA surgery.  
Accordingly, there is no basis for assignment of a 100 
percent rating for the veteran's service-connected 
postoperative residuals of ventral hernia repair.  
Accordingly, an increased rating for postoperative residuals 
of ventral hernia repair is not warranted, and the claim must 
be denied.  


ORDER

An increased rating for postoperative residuals of ventral 
hernia repair is denied.  



REMAND

The claim for an increased rating for the veteran's service-
connected adhesions of the peritoneum is well-grounded.  
38 U.S.C.A. § 5107(a).  See also Proscelle, supra.  

On June 1998 VA examination of the veteran's stomach and 
duodenum, to include an evaluation of peritoneal adhesions, 
the examiner noted that the veteran did not complain of 
vomiting, and he had no hematemesis or melena.  He had soft 
bowel movements and he was taking medication after each soft 
bowel movement.  He had no circulatory disturbance after 
meals and no hypoglycemic reactions.  The veteran complained 
of constant diarrhea and loose stools; he denied 
constipation, nausea and vomiting.  There was no abdominal 
distension.  On clinical evaluation, the examiner reported 
that the veteran did not have ulcer disease, and he had lost 
15 pounds in the previous six months.  He had no anemia, but 
he had tenderness and pain in the periumbilical area.  The 
diagnosis indicated that a magnetic resonance imaging (MRI) 
of the veteran's abdomen showed an adrenal adenoma versus 
adrenal hyperplasia.  

The veteran's service-connected adhesions of the peritoneum 
are currently rated as 10 percent disabling under Diagnostic 
Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7301 (1999).  
Under Diagnostic Code 7301, a 10 percent rating is warranted 
for moderate adhesions of the peritoneum, with pulling pain 
on attempting work or pulling pain which is aggravated by 
movements of the body, or with occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent rating 
requires moderately severe adhesions, with partial 
obstruction manifested by delayed motility of a barium meal 
and less frequent and less prolonged episodes of pain than 
are present with severe adhesions.  A 50 percent rating 
requires severe adhesions, with definite partial obstruction 
shown by x-ray study, frequent and prolonged episodes of 
severe colic, distension, nausea, or vomiting, following 
severe peritonitis, a ruptured appendix, a perforated ulcer, 
or an operation with drainage.  

In the June 1998 VA examination of the veteran's stomach and 
duodenum, to include an evaluation of peritoneal adhesions, 
the examiner did not comment as to whether the veteran's 
peritoneal adhesions were moderate, moderately severe, or 
severe.  The examiner did not indicate whether the adhesions 
of the peritoneum were accompanied by partial obstruction 
manifested by delayed motility of a barium meal, and less 
frequent and less prolonged episodes of pain than are present 
with severe adhesions.  The Board concludes that the June 
1998 VA examination of the veteran's stomach and duodenum, to 
include an evaluation of the peritoneal adhesions, does not 
permit evaluation of the current severity of the veteran's 
service-connected adhesions of the peritoneum under the 
applicable Diagnostic Code.  

Accordingly, the claim for an increased rating for the 
veteran's service-connected adhesions of the peritoneum is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated his adhesions of the 
peritoneum since June 1998.  All records 
obtained must be associated with the 
claims folder.  

2.  The veteran should then be afforded a 
VA examination to determine the current 
severity of his service-connected 
adhesions of the peritoneum.  The 
examining physician must review the 
claims folder, a copy of this remand, and 
a copy of the VA rating criteria 
applicable for adhesions of the 
peritoneum in connection with the 
examination, and state in the examination 
report that the review has been 
accomplished.  All clinical findings must 
be reported in detail.  The examiner must 
indicate whether the adhesions of the 
peritoneum are moderate, moderately 
severe, or severe in degree.  If the 
adhesions are moderately severe, the 
examiner should indicate whether there is 
partial obstruction manifested by delayed 
motility of a barium meal and less 
frequent and less prolonged episodes of 
pain than are present with severe 
adhesions.  The examiner must also 
comment on the presence or absence of 
severe colic distension, nausea and 
vomiting.  

3.  Following completion of the foregoing 
development, the RO should review the 
claim for an increased rating for 
adhesions of the peritoneum and determine 
whether the claim may be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



